DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1  lines 3-4 recites “ reusing subproducts and/or residues; and curing and hardening the subproducts and/or residues” is indefinite because the subproducts and/or residues are not clearly defined, and it is not clear what component is present in the subproducts and/or residues that is curable or hardenable.  Specification discloses that the binders and construction products of the present disclosure can be obtained with any type of industrial residue rich in calcium or magnesium (see Specification at page 5 lines 26-28), or the subproducts and/or residues rich in calcium and/or magnesium (see Specification at page 7 lines 14-16).  But the Specification did not disclose the definition or requisite degree of “rich”.
Examiner is treating “subproducts and/or residues” as any type of industrial residue that contains calcium and/or magnesium.
Examiner suggests amending the claim to either i) define what are subproducts and/or residues, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 5 recites wherein the construction products are obtained by mixing the binders with subproducts and/or residues having different granulometry.  However, claim 1 is written such that the CaO-MgO binders and construction materials are produced from the process.  Thus, claim 1 is indefinite because it is not clear if both CaO-MgO binders and construction materials are produced at the same time, or CaO-MgO binder is produced first, and then the construction materials are produced from the mixture of CaO-MgO binder and subproducts and/or residue.
It appears that CaO-MgO binder is produced after crushing and fine grinding of the subproducts and/or residues and separation and sifting of the subproducts and/or residues with size less than 250 µm for obtaining CaO-MgO simple binders, and Ca-MgO binders with additives when additives are added (see Specification at page 12 lines 6-9 disclosing the sequence of subsection a), b) or a), c) or a), d) constitutes the sequence of steps needed to obtain CaO-MgO binders and Ca-MgO binders with additives, also see Specification at page 12 lines 14-17 disclosing a) crushing and fine grinding of the subproducts and/or residues and separation and sifting of the subproducts and/or residues with size less than 250 µm for obtaining CaO-MgO simple binders, also see Specification at page 13 lines 1-3 disclosing b) addition of additives to the CaO-MgO binders, namely other fine residues and/or silica and aluminum-rich materials and/or Portland cement, and see Specification at page 13 lines 5-6 teaching addition of additives to the CaO-MgO binders, namely sodium bicarbonate, sodium chloride or alcohol.
Additionally, the construction materials are produced with reuse of subproducts and/or residues, with absorption of carbon dioxide (see Specification at page 12, lines 9-12 disclosing the sequence of subsection e), f), g) constitutes the sequence of steps needed to obtain construction products with reuse of subproducts and/or residues, with absorption of carbon dioxide, also see Specification at page 13, lines 21-22 disclosing e) placement of the mixture in compression molding equipment for obtaining a certain construction product, and see Specification at page 13, lines 31-32 to page 14, lines 1-2 disclosing placement of the compacted product in a curing and hardening process in a system with recirculation of carbon dioxide, under constant humidity, temperature and pressure conditions.  Moreover, Specification at page 14, line 30 discloses g) drying the compacted product after hardening).
The specification did not provide clear process steps on when the CaO-MgO binder was made, and the distinction between the CaO-MgO binder and the subproducts and/or residues having different granulometry.  Thus, claim 5 is also indefinite.
Examiner is treating claim 1 comprising a step of reusing subproducts and/or residues to produce a CaO-MgO binder.  Examiner is treating claim 5, wherein an additive, which is also referred to as subproducts and/or residues, can be added to CaO-MgO binder.  This interpretation appears to be consistent with claim 12 step a) reciting mixing CaO-MgO binders, with additives, with subproducts and/or residues with different granulometry, and with non-potable water.
Examiner suggests amending the claim to either i) clarify the process steps of making CaO-MgO binder and the construction products, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

The term “rich” in claim 2 line 3 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Examiner is treating “rich” as any type of industrial residue that contains calcium and/or magnesium.
Examiner suggests amending the claim to either i) define what “rich” is, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 3 line 3 recites “ambient”, which is indefinite because it not clearly defined both in the claims or in the specification.
Examiner defining ambient as relating to the immediate surroundings of mixture/binder.
Examiner suggests amending the claim to either i) delete ambient, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 4 line 3 and claim 5 line 2 recite the limitation "binder".  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites “CaO-MgO binders”.
Examiner suggests amending the claim to either i) include CaO-MgO, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 6 line 3 recite the limitation "products".  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites “construction products”.
Examiner suggests amending the claim to either i) include construction, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 6 line 3 and claim 12 step a) recite “residual”, which is indefinite because it is not clearly defined and the specification does not provide where the water is a leftover of.  
It appears the residual is pertaining to the non-potable water from the sea or polluted river (see Specification at page 7, lines 16-17 disclosing including non-potable water (residual, from the sea or polluted river)).
Examiner is treating “residual” as any non-potable water.
Examiner suggests amending the claim to either i) delete residual, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Regarding claim 7 line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Examiner is treating the limitations following “such as” as exemplary examples and are not part of the claimed limitations, such that the claim is recited as “the process of claim 1, wherein the construction products include additives”.
Examiner suggests amending the claim to either i) delete “such as”, and incorporate “alcohol, sodium chloride and sodium bicarbonate” in the claim, if that is what the applicant intended, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 11 step c) recites “adding to the CaO-MgO binders of other fine residues, silica and aluminum-rich materials and/or Portland cement”, which is indefinite because it is not clear if the silica and aluminum-rich materials and/or Portland cement are examples of other fine residues, or if “other fine residues, silica and aluminum-rich materials and/or Portland cement” are a selection of additives to be added to the CaO-MgO binder.
Examiner is treating that other fine residues, silica and aluminum-rich materials and/or Portland cement as a selection of additives to be added to the CaO-MgO binder, as it appears that other fine residues, silica and aluminum-rich materials and/or Portland cement are additives (see Specification at page 13, lines 24-25).
Examiner suggests amending the claim to either i) clarify what are other fine residues, silica and aluminum-rich materials and/or Portland cement, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claims 8-10 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahoutian et al. (WO 2018/102931 A1) (“Mahoutian” hereinafter).

Regarding claim 1, Mahoutian teaches a process (see Mahoutian at [0010] teaching a process) of obtaining
CaO-MgO binders (see Mahoutian at [0010] teaching step i) a binder, wherein the said binder is consisting of steel slag, and see Mahoutian at [0072] teaching an example of the chemical composition of steel slag, wherein MgO and CaO are featured in the list).  The binder consisting of steel slag is taken to meet the claimed CaO-MgO binders because the steel slag is a type of industrial residue that contains calcium (or Ca) and/or magnesium (or Mg),
construction products (see Mahoutian at [0010] teaching preparing landscaping products), wherein landscaping products are taken to meet the claimed construction products,
comprising:
reusing subproducts and/or residues (see Mahoutian at [0010] teaching step i) a binder, wherein the said binder is consisting of steel slag, and see Mahoutian at [0033] teaching “steel slag” herein refers to the slag by-product produced from steel-making manufacturers), wherein the steel slag is taken meet the claimed reusing subproducts and/or residues; and
curing and hardening the subproducts and/or residues, wherein the curing and hardening is done with absorption of carbon dioxide (see Mahoutian at [0010] teaching curing the shaped product of step ii) or iii) with carbon dioxide to provide said landscaping products)  One of ordinary skill in the art would recognize that landscaping products are hard, thus there is step consisting of curing and hardening.  

Regarding claim 2, Mahoutian teaches the limitations as applied to claim 1 above, and Mahoutian further teaches wherein the subproducts and/or residues are rich in calcium and magnesium (see Mahoutian at [0010] teaching step i) a binder, wherein the said binder is consisting of steel slag, and see Mahoutian at [0072] teaching an example of the chemical composition of steel slag, wherein MgO and CaO are featured in the list).  Steel slag is taken to meet the claimed subproducts and/or residues because the steel slag is a type of industrial residue that contains calcium (or Ca) and/or magnesium (or Mg).  As mentioned, Examiner is treating “rich” as any type of industrial residue that contains calcium and/or magnesium.

Regarding claim 3, Mahoutian teaches the limitations as applied to claim 1 above, and Mahoutian further teaches wherein the curing and hardening is done in ambient conditions of constant humidity, temperature and pressure (see Mahoutian at [0010] teaching step ii) molding and compacting… of step i)… having an initial water to slag ratio… iii) optionally reducing the initial water to slag ratio… of step ii) to… a pre-carbonation water to slag ratio… iv) curing the shaped product of step ii) or iii) with carbon dioxide, and see Mahoutian at [0061] teaching an exemplary carbonation set-up… the products to undergo carbonation curing are placed within a curing chamber… a source of CO2 gas is warmed to ambient temperature by a heater and injected into the chamber… the pressure of CO2 released in chamber is regulated by a regulator).  Thus, the shaped product of step ii) or step iii) placed in the curing chamber is cured and hardened in ambient conditions of constant humidity, temperature and pressure.  As mentioned, Examiner defined ambient here as relating to the immediate surroundings of mixture, thus the conditions in the curing chamber.

Regarding claim 7, Mahoutian teaches the limitations as applied to claim 1 above, and Mahoutian further teaches wherein the construction products include additives (see Mahoutian at [0010] teaching i) mixing a dry part; and a liquid part; wherein said dry part is comprising… a binder, wherein said binder is consisting of steel slag… wherein the liquid part is comprising water and a chemical admixture).  The chemical admixture is taken to meet the claimed additives.

Regarding claim 8, Mahoutian teaches the limitations as applied to claim 1 above, and Mahoutian further teaches wherein the construction products include other residues and materials containing silica and aluminum (see Mahoutian at [0010] teaching i) mixing a dry part… wherein said binder is consisting of steel slag and optionally cement, and see Mahoutian at [0071] teaching the Portland cement used to produce paving stone of the following examples has following chemical composition… wherein SiO2 and Al2O3 are featured in the list).  Portland cement is taken to meet the claimed other residues and materials because Portland cement contains silica (or SiO2) and aluminum (or Al).

Regarding claim 9, Mahoutian teaches the limitations as applied to claim 1 above, and Mahoutian further teaches wherein the construction products are obtained by compression molding (see Mahoutian at [0010] teaching ii) molding and compacting the mixture, and see Mahoutian at [0055] teaching the precast making machine presses the fresh materials by compacting them at high pressure… the step of compacting can be affected by any conventional means such as compaction/vibration or static compression).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoutian.

Regarding claim 4, Mahoutian teaches the limitations as applied to claim 1 above, and Mahoutian further teaches wherein the binders are obtained by crushing and grinding (see Mahoutian at [0040] teaching coarser steel slag cannot be completely activated by carbon dioxide… the finer slag results in a landscaping product having appropriate mechanical properties whereas the coarse steel slag can result in a landscaping product that does not satisfy the necessary requirements, also see Mahoutian at [0041] teaching size distribution of the slag can be characterized as D50 of 200 microns or less, and see Mahoutian at [0073] teaching in the examples in the disclosure, slag size distribution can be characterized as D50 = 18.8 micron and D90 = 86.7 micron… the particle size distribution (PSD) and finesse of steel slags can be evaluated considering… standards).  One of ordinary skill in the art would appreciate that the slag as taught by Mahoutian are finer slag with a size distribution characterized as D50 of 200 microns or less, so as to produce a landscaping product having appropriate mechanical properties.  And, in order to obtain a slag with a size distribution D50 of 200 microns or less, crushing and grinding is a possible necessary step for slag since coarser slag are also available.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoutian in view of Afshinnia et al. (Efficiency of ternary blends containing fine glass powder in mitigating alkali-silica reaction, Construction and Building Materials) (“Afshinnia” hereinafter).

Regarding claim 5, Mahoutian teaches the limitations as applied to claim 1 above, and Mahoutian further teaches a process for preparing landscaping products comprising… i) mixing a dry part… wherein said dry part is comprising an aggregate and a binder, wherein said binder is consisting of… slag and optionally cement (see Mahoutian at [0010]).  Mahoutian also teaches that aggregates can be either natural or artificial (see Mahoutian at [0051]).
Mahoutian does not explicitly teach wherein the construction products are obtained by mixing the binders with subproducts and/or residues having different granulometry.
Like Mahoutian, Afshinnia teaches a binder comprising slag, cement and aggregate (see Afshinnia at page 236, left column, Section 2.3 Mixture proportions teaching the relative proportions of the constituents that were used in preparation of test specimens containing SCMs (or supplementary cementitious materials) with or without glass powder were given in Table 2… the SCMs were used as Portland cement replacement material on a mass basis, also see Afshinnia at page 236, right column, Section 2.3 Mixture proportions teaching crushed glass aggregate was used as a reactive aggregate, and see Afshinnia at page 237, Table 2, Mixture 30S 10G comprising 60% Portland cement, 30% slag, 10% glass powder and 100% glass aggregate).  Afshinnia also teaches that finely ground bottle glass (glass powder) with an average particle size of 17 µm… was employed… the chemical composition of the glass powder is given in Table 1 (see Afshinnia at page 235, right column, Section 2.1.5. Fine glass powder).  The chemical composition of glass powder include CaO and MgO in the list (see Afshinnia at page 235, right column, Table 1, column 3, rows 4-5).  
The combined glass powder and glass aggregate is taken to meet the claimed subproducts and/or residues having different granulometry, since glass contains Ca and Mg and the glass powder and glass aggregates have different granulometry (or sizes).  The glass powder and glass aggregate is mixed with cement and slag, thus meeting the claimed wherein the construction products are obtained by mixing the binders with subproducts and/or residues having different granulometry.
Afshinnia further teaches that the results… showed that ternary mixtures consisting of finely ground soda glass with… slag… out-performed binary mixtures consisting of each of these SCMs at an equivalent dosage level (see Afshinnia at Abstract, sentence 3).  And, ternary mixtures containing slag and glass powder showed improved ASR (or Alkali-silica reaction) mitigation compared to a binary mixture with slag by itself at equivalent dosage levels (see Afshinnia at page 244, right column, last bullet, last sentence).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that glass powder and glass aggregates are known materials that can be combined with binders comprising cement and slag.
As such, one of ordinary skill in the art would appreciate that Afshinnia teaches that glass powder and glass aggregates are known materials suitable for its intended use in binders comprising cement and slag that can mitigate ASR, and seek those advantages by adding the combined glass powder and glass aggregates in the process for preparing landscaping products as taught by Mahoutian.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the combined glass powder and glass aggregates as taught by Afshinnia in the process for preparing landscaping products as taught by Mahoutian because glass powder and glass aggregates are known materials suitable for its intended use in binders comprising cement and slag that can mitigate ASR.


Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoutian in view of Aoki et al. (US 2012/0156503 A1) (“Aoki” hereinafter).

Regarding claim 6, Mahoutian teaches the limitations as applied to claim 1 above, and Mahoutian further teaches wherein the products are obtained by mixing with water (see Mahoutian at [0010] teaching a process for preparing landscaping products comprising… i)… a liquid part… wherein said liquid part is comprising water).
Mahoutian does not explicitly teach wherein the water is residual non-potable water.
Like Mahoutian, Aoki teaches a binder comprising a slag (see Aoki at [0015] teaching seawater mixed concrete… obtained by mixing seawater with a mixture of slag-containing cement and sea sand (see Aoki at [0015]).  Seawater is taken to meet the claimed residual non-potable water.
Aoki also teaches that there is a desire for constructing concrete structure using seawater and sea sands at regions… where freshwater cannot be used lavishly (see Aoki at [0010]).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that seawater has been used as water in a binder comprising slag.
As such, one of ordinary skill in the art would appreciate that Aoki teaches using seawater in a binder comprising a slag, wherein seawater is suitable for its intended use; and there is a desire to use seawater at regions where freshwater cannot be used lavishly.  And, seek those advantages by using water in the process for preparing landscaping products as taught by Mahoutian.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use seawater as taught by Aoki in the process for preparing landscaping products as taught by Mahoutian because seawater is suitable for its intended use, and there is a desire to use seawater at regions where freshwater cannot be used lavishly.  

Regarding claim 11, Mahoutian teaches the limitations as applied to claim 1 above, and Mahoutian further teaches wherein the process of producing CaO-MgO binders (see Mahoutian at [0010] teaching a process for preparing landscaping products comprising: step i) a binder, wherein the said binder is consisting of steel slag, and see Mahoutian at [0072] teaching an example of the chemical composition of steel slag, wherein MgO and CaO are featured in the list).  The binder consisting of steel slag is taken to meet the claimed CaO-MgO binders because the steel slag is a type of industrial residue that contains calcium (or Ca) and/or magnesium (or Mg), is characterized by the following steps:
a) crushing and fine grinding of the subproducts and/or residues; b) separating and sifting of the subproducts and/or residues with a size less than 250 µm (see Mahoutian at [0040] teaching coarser steel slag cannot be completely activated by carbon dioxide… the finer slag results in a landscaping product having appropriate mechanical properties whereas the coarse steel slag can result in a landscaping product that does not satisfy the necessary requirements, also see Mahoutian at [0041] teaching size distribution of the slag can be characterized as D50 of 200 microns or less, and see Mahoutian at [0073] teaching in the examples in the disclosure, slag size distribution can be characterized as D50 = 18.8 micron and D90 = 86.7 micron… the particle size distribution (PSD) and finesse of steel slags can be evaluated considering… standards).  
In summary, one of ordinary skill in the art would appreciate that the slag as taught by Mahoutian are finer slag with a size distribution characterized as D50 of 200 microns or less, so as to produce a landscaping product having appropriate mechanical properties.  And, in order to obtain a slag with a size distribution D50 of 200 microns or less, crushing and grinding is a possible necessary step for slag since coarser slag are also available. Thus, meeting the claimed, a) crushing and fine grinding of the subproducts and/or residues; b) separating and sifting of the subproducts and/or residues with a size less than 250 µm;

	c) adding to the CaO-MgO binders… Portland cement (see Mahoutian at [0010] teaching i) mixing a dry part… wherein said binder is consisting of steel slag and optionally cement, and see Mahoutian at [0071] teaching the Portland cement used to produce paving stone).
	
Mahoutian also teaches the addition of chemical admixture (or additive) (see Mahoutian at [0010] teaching i) mixing a dry part; and a liquid part; wherein said dry part is comprising… a binder, wherein said binder is consisting of steel slag… wherein the liquid part is comprising water and a chemical admixture), but does not explicitly disclose d) adding sodium bicarbonate, sodium chloride or alcohol to the CaO-MgO binders.
Like Mahoutian, Aoki teaches a binder comprising a slag (see Aoki at [0015] teaching seawater mixed concrete… obtained by mixing seawater with a mixture of slag-containing cement and sea sand (see Aoki at [0015]).  
Aoki also teaches nitrite-based admixture… this admixture include nitrite esters of polyhydric alcohol as its main component and is in a liquid form (see Aoki at [0078]), wherein nitrite esters of polyhydric alcohol is taken to meet the claimed d) adding… alcohol to the CaO-MgO binders.
Aoki further teaches that the compressive strength of concrete after hardening can be increased when nitrite-type admixtures are used in addition to slag-containing cement (see Aoki at [0017]).
As such, one of ordinary skill in the art would appreciate that Aoki teaches an admixture including nitrite esters of polyhydric alcohol so as to increase the compressive strength of concrete, and seek those advantages by adding nitrite esters of polyhydric alcohol in the process of for preparing landscaping products as taught by Mahoutian.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add nitrite esters of polyhydric alcohol as taught by Aoki in the process of for preparing landscaping products as taught by Mahoutian, so as to increase the compressive strength of concrete.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoutian in view of Jimenez et al. (US 2017/0341989 A1) (“Jimenez” hereinafter).

Regarding claim 10, Mahoutian teaches the limitations as applied to claim 1 above, and as mentioned, Mahoutian teaches step ii) molding and compacting… of step i)… having an initial water to slag ratio… iii) optionally reducing the initial water to slag ratio… of step ii) to… a pre-carbonation water to slag ratio… iv) curing the shaped product of step ii) or iii) with carbon dioxide (see Mahoutian at [0010]), and an exemplary carbonation set-up… the products to undergo carbonation curing are placed within a curing chamber… a source of CO2 gas is warmed to ambient temperature by a heater and injected into the chamber… the pressure of CO2 released in chamber is regulated by a regulator (see Mahoutian at [0061]).
Mahoutian does not explicitly teach wherein the curing and hardening process is done with a system of recirculation of carbon dioxide in a closed circuit.
Like Mahoutian, Jimenez teaches a CO2 curing chamber to prepare landscaping products (see Jimenez at Abstract teaching novel apparatus and processes for gas flow and conditioning to achieve optimal CO2 curing of articles of composite materials… suitable for a variety of applications in construction, pavements and landscaping, and infrastructure).
Jimenez also teaches a process to cure a precast object includes introducing the precast product into an envelope that is capable of containing a gas (e.g., the envelope is sealed or vented)… a primary gas circulation loop is provided, wherein the primary gas circulation loop includes introducing a gas (e.g., CO2), at a first condition into the envelope, flowing the gas over a surface of the precast product inside the envelope to bring the gas to a second condition, passing the gas at the second condition through a primary gas conditioning system to restore the gas to its first condition, and recirculate the gas into the primary gas circulation loop (see Jimenez at [0140]).  Jimenez further teaches that an envelope is provided to ensure that the gas does not escape… the envelope may be vented or sealed gas tight, depending on the application (see Jimenez at [0220]), and in the curing… the envelope is provided by a chamber or enclosure within which the parts are placed for curing (see Jimenez at [0021]).  Moreover, Jimenez teaches the disclosure provides novel apparatus and processes for gas flow and conditioning to achieve optimal CO2 curing of articles of composite materials (see Jimenez at [0008]).
In summary, Jimenez teaches that the CO2 gas (or gas at the second condition) is recirculated in a closed circuit during curing.  One of ordinary skill in the art would also appreciate that during the curing process, a hardening process also occurs.  Thus, meeting the claimed wherein the curing and hardening process is done with a system of recirculation of carbon dioxide in a closed circuit.  
As such, one of ordinary skill in the art would appreciate that Jimenez teaches a CO2 curing chamber wherein gas circulation loop includes introducing a CO2 gas, flowing the gas over a surface of the precast product inside the chamber to bring the gas to a second condition, passing the gas at the second condition through a primary gas conditioning system to restore the gas to its first condition, and recirculate the gas into the primary gas circulation loop so as to achieve optimal CO2 curing, and seek those advantages by recirculating the CO2 in the process for preparing landscaping products as taught by Mahoutian.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to recirculate CO2 gas (or gas at the second condition) in the CO2 curing chamber as taught by Jimenez in the process for preparing landscaping products as taught by Mahoutian, wherein the gas circulation loop includes introducing a CO2 gas, flowing the gas over a surface of the precast product inside the chamber to bring the gas to a second condition, passing the gas at the second condition through a primary gas conditioning system to restore the gas to its first condition, and recirculate the gas into the primary gas circulation loop so as to achieve optimal CO2 curing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoutian in view of Afshinnia, Aoki and Jimenez.

Regarding claim 12, Mahoutian teaches the limitations as applied to claim 1 above, and Mahoutian further teaches wherein the process of producing construction products (see Mahoutian at [0010] teaching a process for preparing landscaping products, wherein the landscaping products are taken to meet the claimed construction products) is characterized by the following steps:
a) mixing CaO-MgO binders with additives (see Mahoutian at [0010] teaching a process for preparing landscaping products comprising: step i) i) mixing a dry part; and a liquid part; wherein said dry part is comprising… a binder, wherein said binder is consisting of steel slag… wherein the liquid part is comprising water and a chemical admixture, and see Mahoutian at [0072] teaching an example of the chemical composition of steel slag, wherein MgO and CaO are featured in the list).  The binder consisting of steel slag is taken to meet the claimed CaO-MgO binders because the steel slag is a type of industrial residue that contains calcium (or Ca) and/or magnesium (or Mg), and the chemical admixture is taken to meet the claimed additive;
	b) placing the mixture in compression molding equipment for obtaining products with a certain shape (see Mahoutian at [0010] teaching ii) molding and compacting the mixture of step i) to a shaped product, and see Mahoutian at [0055] teaching the precast making machine presses the fresh materials by compacting them at high pressure… the step of compacting can be affected by any conventional means such as compaction/vibration or static compression);
	c) placing the compacted products in a curing and hardening system with carbon dioxide, under constant humidity, temperature and pressure conditions (see Mahoutian at [0010] teaching step ii) molding and compacting… of step i)… having an initial water to slag ratio… iii) optionally reducing the initial water to slag ratio… of step ii) to… a pre-carbonation water to slag ratio… iv) curing the shaped product of step ii) or iii) with carbon dioxide, and see Mahoutian at [0061] teaching an exemplary carbonation set-up… the products to undergo carbonation curing are placed within a curing chamber… a source of CO2 gas is warmed to ambient temperature by a heater and injected into the chamber… the pressure of CO2 released in chamber is regulated by a regulator).  Thus, the shaped product of step ii) or step iii) placed in the curing chamber is cured and hardened in ambient conditions of constant humidity, temperature and pressure; and 
d) drying of the compacted products after hardening (see Mahoutian at [0010] teaching step ii) molding and compacting the mixture of step i) to a shaped product having an initial water to slag ratio; iii) optionally reducing the initial water to slag ratio of said shaped product of step ii) to provide a shaped product having a pre-carbonation water to slag ratio; and iv) curing the shaped product of step ii) and iii) with carbon dioxide to provide said landscaping products).  One of ordinary skill in the art would appreciate that most landscaping products are dry.  Since, there is water in the mixture prior to the CO2 curing step, so there is a drying step after the curing step to provide said landscaping products.  Thus, meeting the claimed d) drying of the compacted products after hardening.

	Mahoutian does not explicitly teach that in step a) the CaO-MgO binders are mixed i) with subproducts and/or residues with different granulometry, and ii) with residual non-potable water; and iii) in step c) the carbon dioxide is recirculated.

	Regarding i), please see claim 5 rejection.  In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the combined glass powder and glass aggregates as taught by Afshinnia in the process for preparing landscaping products as taught by Mahoutian because glass powder and glass aggregates are known materials suitable for its intended use in binders comprising cement and slag that can mitigate ASR.

Regarding ii), as mentioned, Mahoutian does not explicitly teach that in step a) the CaO-MgO binders are mixed ii) with residual non-potable water.  Please see claim 6 rejection.  In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use seawater as taught by Aoki in the process for preparing landscaping products as taught by Mahoutian because seawater is suitable for its intended use, and there is a desire to use seawater at regions where freshwater cannot be used lavishly.  

Regarding iii), as mentioned, Mahoutian does not explicitly teach that the carbon dioxide is recirculated.  Please see claim 10 rejection.  In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to recirculate CO2 gas (or gas at the second condition) in the CO2 curing chamber as taught by Jimenez in the process for preparing landscaping products as taught by Mahoutian, wherein the gas circulation loop includes introducing a CO2 gas, flowing the gas over a surface of the precast product inside the chamber to bring the gas to a second condition, passing the gas at the second condition through a primary gas conditioning system to restore the gas to its first condition, and recirculate the gas into the primary gas circulation loop so as to achieve optimal CO2 curing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shao et al. (US 2017/0073270 A1) teaches a building material that includes steel slag and waste glass, cured with CO2 gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735